Citation Nr: 1419125	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  11-21 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of private medical expenses incurred at Orange Park Medical Center on October 30, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, that denied the claim seeking payment of private medical care that the Veteran received on October 30, 2010.  

Subsequent to this case being certified to the Board, the Veteran designated The American Legion as his representative.  Though The American Legion was not provided an opportunity to submit a brief on the Veteran's behalf, his claim is being granted, so there is no prejudice to him.  


FINDINGS OF FACT

1.  The Veteran is financially liable to Orange Park Medical Center for private emergency medical treatment provided on October 30, 2010, for a non-service connected condition (incision and drainage of a pilonidal cyst).

2.  At the time of his private medical treatment, the Veteran was enrolled in the VA health care system and had received medical care from VA in the preceding 24 months.  

3.  Based on the Veteran's symptoms on October 30, 2010, a prudent layperson would reasonably expect a delay in seeking immediate medical attention to have been hazardous to life or health.  

4.  Based on his October 30, 2010 symptoms, no other VA or Federal facility or provider was feasibly available; a prudent layperson would not consider an attempt to use VA facilities beforehand reasonable; and the Veteran was instructed by VA to visit a private emergency room if his symptoms deteriorated.  





CONCLUSION OF LAW

The criteria for payment of private medical expenses incurred at Orange Park Medical Center on October 30, 2010 are met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.52, 17.53, 17.55, 17.120, 17.1000-17.1008 (2013).


ORDER

Payment of private medical expenses incurred at Orange Park Medical Center on October 30, 2010 is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


